DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 2/24/2022 have been fully considered but are not persuasive. Applicant respectfully rebuts the 112 2nd paragraph rejection of the term “healthy”. Applicant argues that the term healthy is not a relative term when read in context in the phrase “patient specific healthy kinematic profile”. Applicant notes that the specification describes estimating a patient specific healthy kinematic profile by using active motion performed by the patient in combination with a healthy kinematic database containing healthy joints’ data including profiles, kinematics, and soft tissue properties. But Applicant fails to point out the standard for discriminating between a healthy kinematic profile and an unhealthy kinematic profile. Applicant simply states that “when one tracks the motion of a joint that is in need of being replaced or partially replaced for kinematics, the resulting kinematics is not healthy. If the kinematics was healthy for a patient, then the joint would be healthy, and there would be no need for a partial or total replacement of the joint. In other words, healthy kinematics for a patient reflects a healthy joint” which is essentially a circular argument and does not clarify the term “healthy”. Applicant submits that the Examiner’s assumption that a patient may perform “healthy” kinematic motion even with a compromised or unhealthy joint is mistaken because a patient cannot perform normal or healthy kinematics with a compromised or unhealthy joint. Examiner respectfully disagrees. Otto et al. explicitly teach in ¶ 51 that “The method (100) begins with subjecting a patient to various activities (110) involving the affected joint. Said activities may require different levels of muscle input, muscle control, angles of leg flexion/extension, and angles of internal/external rotation.  The activities may include without limitation: normal erect walk, chair rise, chair sit, stair climb, stair descend, static stand at full extension, squat.” It is clear that patient motion involves normal erect walk, rise, sit etc. involving the affected joint. Normal is read as healthy and therefore reads on the claimed limitation. 
With regard to 35 USC 102 rejection, Applicant respectfully submits that the prior art fail to teach “a patient specific orthopedic implant comprising…the patient specific bearing surface shape having been virtually generated and optimized”. Applicant specifically notes that Otto et al fails to “teach optimizing a shape of a bearing surface for a patient specific orthopedic implant using a patient specific healthy kinematic profile” and that “running a computer simulation that is patient specific and using a patient specific implant as taught by Otto has no impact on the shape of the bearing surface of the eventual implant”.  Examiner respectfully disagrees. First, the implants being optimized in Otto et al. necessarily have a surface shape. For example, a position, size or shape of the virtual implant model may be changed in order to determine the optimum position, size and shape of the input implant model. See ¶¶ 57, 80, 93. And because implants are known to have a shape, they necessarily have a surface, and optimizing the shape necessarily changes the surface of the implant. 
Applicant further argues that “nowhere does Otto teach optimizing the shape of a patient specific implant” and that Otto instead teaches that preexisting standard prosthetic components or custom prosthetic components may be evaluated. Examiner respectfully disagrees. Prior art reference Otto et al. teach a method for tuning implants for increased performance. A desired implant model is virtually implanted into a patient specific computer simulation model that simulates one or more patient kinematic activities. This simulation is performed iteratively while changing one or more input variables during each iteration. For example, a position, size or shape of the virtual implant model may be changed in order to determine the optimum position, size and shape of the input implant model. See ¶¶ 57, 80, 93. Otto et al. also explicitly teach custom designed prostheses. See ¶ 55: “If custom prostheses are used, entire CAD files of the custom knee prosthesis to be implanted may be uploaded manually into the computer simulation model”. The term “custom” is read as patient specific. 
Applicant further argues that Otto only teaches changing the position of the implant, and fail to teach changes to the shape based on a kinematic profile. Furthermore, Applicant argues that nothing in Otto indicate that the computer simulations are both patient specific and healthy.  Examiner respectfully disagrees. Examiner respectfully disagrees. Prior art reference Otto et al. teach a method for tuning implants for increased performance. A desired implant model is virtually implanted into a patient specific computer simulation model that simulates one or more patient kinematic activities. This simulation is performed iteratively while changing one or more input variables during each iteration. For example, a position, size or shape of the virtual implant model may be changed in order to determine the optimum position, size and shape of the input implant model. See ¶¶ 57, 80, 93. Otto et al. also explicitly teach custom designed prostheses. See ¶ 55: “If custom prostheses are used, entire CAD files of the custom knee prosthesis to be implanted may be uploaded manually into the computer simulation model”. Furthermore, Otto et al. explicitly teach in ¶ 51 that “The method (100) begins with subjecting a patient to various activities (110) involving the affected joint. Said activities may require different levels of muscle input, muscle control, angles of leg flexion/extension, and angles of internal/external rotation.  The activities may include without limitation: normal erect walk, chair rise, chair sit, stair climb, stair descend, static stand at full extension, squat.” It is clear that patient motion involves normal erect walk, rise, sit etc. involving the affected joint. Normal is read as healthy and therefore reads on the claimed limitation. 




Claim Rejections - 35 USC § 112
Claims 28-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim recites “patient specific healthy kinematic profile” where the term “healthy” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otto et al.1 
With regard to claim 28, Otto et al. teach patient-specific orthopedic implant comprising a patient-specific bearing surface optimized for an anatomical shape of the patient, the patient specific bearing surface having been virtually generated and optimized prior to fabrication (see fig. 1, ¶¶ 54-55, 58, 91: virtual implant model kinematically evaluated and optimized based on patient motion, ¶ 55: custom knee protheses; ¶ 91: tibia lateral bearing surface; ¶ 55: fixed/mobile bearing surface) using a patient-specific healthy kinematic profile (see ¶ 51: normal or healthy patient kinematics involving the affected joint; see also ¶¶ 54-55: patient specific kinematic computational model). 
With regard to claim 29, Otto et al. teach wherein the orthopedic implant comprises at least one of a tibial implant and a femoral implant (see ¶ 55: tibia/femoral implants).
With regard to claim 30, Otto et al. teach wherein the anatomical shape of the patient was gathered using dynamic imaging data generated responsive to movement of the patient (see fig. 1, ¶¶ 54, 57: patient motion or movement).
With regard to claim 31, Otto et al. teach wherein the dynamic imaging data is fluoroscopic data (see ¶¶ 49, 52).
With regard to claim 32, Otto et al. does not explicitly teach wherein the dynamic imaging data is subjected to an image correction process to reduce distortion, however Examiner takes Official Notice to the fact that distortion correction as a pre-processing step is extremely well known in the art before the effective filing date. The motivation for correction is self-evident: imaging patient often involves patient movement which introduces artifacts or distortions, hence there is a need to perform correction.
With regard to claim 33, Otto et al. teach wherein the dynamic imaging data is subjected to a feature extraction process to establish an edge of a bone (see ¶ 69: segmentation of bone; ¶ 35, figs. 3-5, 8: landmark features extracted include edge points of bones).
With regard to claim 34, Otto et al. teach wherein the dynamic imaging data is subjected to an initialization process to estimate a pose of a bone (see fig. 8, ¶ 69: pose or orientation determined eg., pose of mechanical axis).
With regard to claim 35, Otto et al. teach wherein the dynamic imaging data is subjected to a sequential shape and pose estimation process to generate a three dimensional virtual model of a bone (see fig. 8, ¶ 69: dynamic image data is processed to extract shape information and orientation information in order to generate virtual bone model).
With regard to claim 36, Otto et al. teach , wherein the sequential shape and pose estimation process utilizes inputs from a statistical shape model creation process (see ¶¶ 54, 58, 109: statistical modeling).
With regard to claim 37, Otto et al. teach wherein the dynamic imaging data is segmented and classified as part of the shape and pose estimation process (see ¶ 69: segmentation of bone). 
With regard to claim 38, Otto et al. teach wherein the dynamic imaging data is utilized to generate multiple bone models that change position with respect to one another across a range of motion (see fig. 1, ¶¶ 80-81, 91-93: plurality of bone models include tibia, femur etc. are generated and used to simulate motion along with implanted model).
With regard to claim 39, Otto et al. teach further comprising constructing virtual anatomical models using the dynamic imaging data (see ¶¶ 54-55, 69, 91: virtual model generated from dynamic data).
With regard to claim 40, Otto et al. teach wherein the virtual anatomical models comprise an anatomical joint comprising at least two bones (see ¶¶ 69, 91: femur and tibia).
With regard to claim 41, Otto et al. teach wherein the anatomical joint includes at least one of a shoulder joint, a knee joint, a hip joint, and an ankle joint (see fig. 1, 3-5, 8, ¶¶ 69, 91: knee joint).
With regard to claim 42, Otto et al. teach wherein the anatomical models include soft tissue (see figs. 3-5, ¶¶ 59, 62, 69: bone model may contain cartilage and soft tissue).
With regard to claim 43, Otto et al. teach wherein the soft tissue includes a ligament(see figs. 3-5, ¶¶ 59, 62, 69: bone model may contain cartilage and soft tissue).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2010/0076563.